Tyler, J.
Information for selling cider without authority. The State offered to prove, and the respondent admitted ten sales of fermented cider, and the court thereupon adjudged the respondent guilty of ten offenses, but allowed exceptions and suspended sentence. In this court the respondent concedes that the judgment below was in accordance with State v. Waite, 72 Vt. 108, 47 Atl. 397, but contends that the decision should be overruled.
In State v. Waite it was held that, as V. S. 446,0 classified fermented cider with intoxicating liquors, the permission given in section 4463 to sell cider, related to unfermented cider. This is the only reasonable construction of the two sections considered together, — the only way to give effect to both sections. The doctrine of stare decisis must be applied.

*19
Judgment that the respondent take nothing by his exceptions; let there be sentence and execution thereof.